     Case 3:96-cv-04179-VC Document 2644 Filed 06/18/21 Page 1 of 7




 I   ROB BONTA                                         William Koski, SBN 166061
     Attorney General of California                    MILLS LEGAL CLINIC
2    DARRELL W. SPENCE                                 STANFORD LAW SCHOOL
     Supervising Deputy Attorney General               YOUTH & EDUCATION LAW PROJECT
3    KIRIN K. GILL, State Bar No. 259968               559 Nathan Abbott Way
     Deputy Attorney General                           Stanford, California 94305-8610
4     1300 I Street, Suite 125                         Tel: (650) 724-3718
      P.O. Box 944255                                  Fax: (650) 723-4426
5     Sacramento, CA 94244-2550                        Email: bkoski@stanford.edu
      Telephone: (916) 210-6172
6     Fax: (916) 324-5567
      E-mail: Kirin.Gill@doj.ca.gov                    Leecia Welch, Esq., SBN 208741
 7   Attorneys for Defendants                          Freya Pitts, Esq., SBN 295878
     California Department of Education, Tony          NATIONAL CENTER FOR YOUTH LA\\
 8   Thurmond, in his official capacity as the State   212 Broadway, Suite 600
     Superintendent of Public Instruction, and         Oakland, CA 94612
 9   State Board of Education                          Telephone: (510) 835-8098
10                                                     Fax: (510) 835-8099
                                                       Email: lwelch@youthlaw.org
11                                                     fpitts@youthlaw.org
                                                       Attorneys for Plaintiffs
12
                              IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
15
16    EMMA C., et al.,                                 3 :96-cv-04179-VC

17                                         Plaintiffs, STIPULATION AND [PROPOSED]
                                                       ORDER REGARDING STATE'S
18                  v.                                 COMPLIANCE AT PHASE 1 - IEP
                                                       IMPLEMENTATION DATA
19                                                     COLLECTION
      THURMOND, et al.,
20                                                     Judge: The Honorable Vince Chhabria
                                         Defendants.
21
22
23
24
25
26
27
28

                                                   STIPULATION AND [PROPOSED] ORDER RE:
       STATE'S COMPLIANCE AT PHASE 1-IEP IMPLEMENTATION DATA COLLECTION (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2644 Filed 06/18/21 Page 2 of 7




1          Pursuant to the Court's instructions at the June 2, 2021 Evidentiary Hearing regarding IEP
2     Implementation Data Collection (Dkt. 2637), the Parties, Plaintiffs Emma C. et al. and
3     Defendants California Department of Education, Tony Thurmond, in his official capacity as the
4     State Superintendent of Public Instruction, and State Board of Education (collectively, State

 5    Defendants or the State) hereby stipulate as follows:
6           WHEREAS, on August 17, 2018, the Court issued an order (0kt. 2428) in which it
 7    determined that the State was largely in compliance with its obligation to collect the statewide
 8    data it needs to fulfill its monitoring and enforcement responsibilities under the federal
 9    Individuals with Disabilities Education Act and the First Amended Consent Decree (F ACD), but
10    that the State was out of compliance with federal law and the F ACD with respect to data
11    collection to help the State identify school districts that are not providing the services promised in
12    individual education programs (IEPs);
13          WHEREAS, on March 12, 2021, State Defendants submitted their IEP Implementation
14    Data Collection and Sampling Methodology Submission (March 12, 2021 IEP Implementation
15    Data Collection Submission) (Dkt. 2627);
16          WHEREAS, on April 9, 2021, the Monitor submitted his Review of the State's March 12,
17    2021 IEP Implementation Data Collection Submission (Dkt. 2630);
18          WHEREAS, on April 23, 2021, State Defendants submitted their Response to the Monitor's
19    Review of the State's March 12, 2021 IEP Implementation Data Collection Submission (April 23,
20    2021 IEP Implementation Data Collection Submission) (Dkt. 2632);
21          WHEREAS, on May 14, 2021; Plaintiffs submitted their Response to State Defendants'
22    March 12, 2021 and April 23, 2021 IEP Implementation Data Collection Submissions and the
23    Monitor's Review of the March 12, 2021 IEP Implementation Data Collection Submission (Dkt.
24    2635);
25          WHEREAS, on June 2, 2021, the Court conducted an Evidentiary Hearing on the State's
26    compliance with its obligations under the F ACD and with federal law regarding statewide data
27    collection on IEP Implementation (0kt. 2637);
28

                                                     STIPULATION AND [PROPOSED] ORDER RE:
        STATE'S COMPLIANCE AT PHASE 1- IEP IMPLEMENTATION DATA COLLECTION (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2644 Filed 06/18/21 Page 3 of 7




           WHEREAS, at the conclusion of the June 2, 2021 Evidentiary Hearing, the Court found
2    that the State was in compliance with its obligations under federal law and the F ACD with respect
3    to statewide data collection to help the State identify school districts that are not providing the
4    services promised in IEPs, and had adequately addressed the deficiencies identified in the August
5     17, 2018 Order (Dkt. 2428) with respect to the same, in light of: (1) the State's March 12, 2021
6    and April 23, 2021 Submissions on IEP Implementation (Dkts. 2627 & 2632), and (2) the State's
 7   policymakers' testimony at the June 2, 2021 hearing in which they represented that the State will
 8    undertake the following actions to meet its obligations under federal law and the F ACD:
 9         (A)    For purposes of determining the percentage rate the State will use to measure an
10    local education agency's (LEA's) implementation ofIEP services as part of the State's annual
11   statewide data collection, as part of its proposed pilot collection (as set forth in Dkts. 2627 and
12   2632), the State will collect data from LEAs at the following percentage rate ranges: 100 to 95%
13    of IEP services implemented, 94.9 to 90% of IEP services implemented; and less than 90% of IEP
14    services implemented;
15          (B)   As part of its annual statewide data collection regarding an LEA's implementation of
16    IEP services, the State will require that each Superintendent of each LEA certify to the State that
17    the data submitted regarding an LEA's implementation of lEP services are accurate and that
18    school principals have certified to the LEA's Superintendent that such submitted data are
19    accurate; and
20          (C)   To assess the validity and reliability of data submitted in response to the State's
21    annual statewide data collection regarding an LEA' s implementation of IEP services, for those
22    LEAs who submit such data, the State will randomly select I 0% of those LEAs and audit the data
23    submitted by those LEAs regarding the LEA's implementation of lEP services.
24          NOW THEREFORE, the Parties hereby submit this stipulation and respectfully request that
25    the Court enter an order finding that the State is in compliance with its obligations under federal
26    law and the FACD with respect to statewide data collection to help the State identify school
27    districts that are not providing the services promised in IEPs, and that the State has adequately
28    addressed the deficiency identified in the August 17, 2018 Order (Dkt. 2428) with respect to the
                                                      2
                                                        STIPULATION AND [PROPOSED] ORDER RE:
       STATE'S COI\IIPLIANCE AT PHASE I - IEP IMPLEMENTATION DATA COLLECTION (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2644 Filed 06/18/21 Page 4 of 7




     same, in light of (1) the State's March 12, 2021 and April 23, 2021 Submissions on IEP
2    Implementation (Dkts. 2627 & 2632) and (2) the State's policymakers' testimony at the June 2,
3    2021 hearing.
4     Dated: June 14, 2021                                  Respectfully submitted,
                                                            ROB BONTA
5                                                           Attorney General of California
                                                            DARRELL W. SPENCE
6                                                           Supervising Deputy Attorney General
 7                                                          Isl Kirin K. Gill
                                                            KIRIN K. GILL
 8                                                          Deputy Attorney General
9                                                           Attorneys for Defendants
                                                            California Department ofEducation, Tony
10                                                          Thurmond, in his official capacity as the
                                                            State Superintendent ofPublic Instruction,
11                                                          and State Board ofEducation
12                                                          YOUTH AND EDUCA Tl ON LAW PROJECT­
13                                                          STANFORD LAW SCHOOL
                                                            By:          Isl
14                                                          William S. Koski
15                                                          NATIONAL CENTER FOR YOUTH LAW
                                                            By:          Isl
16                                                          Leecia Welch
17                                                          Freya Pitts

18                                                          Attorneys for Plaintiffs Emma C., et al.

19           Pursuant to Local Rule 5-1 (i)(3) regarding signatures, I, Kirin K. Gill, attest that
20    concurrence in the filing of this document has been obtained from each of the other signatories. I
21    declare under penalty of perjury under the laws of the United States of America that the foregoing
22    is true and correct. Executed this 14th day of June, 2021, at Sacramento, California.
23
                                                                            Isl Kirin K. Gill
24                                                                          Kirin K. Gill
      SA2005 l 04070
25    35195725.docx

26
27
28

                                                    STIPULATION AND [PROPOSED] ORDER RE:
       STATE'S COMPLIANCE AT PHASE 1- IEP IMPLEMENTATION DATA COLLECTION (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2644 Filed 06/18/21 Page 5 of 7




                                           [PROPOSED] ORDER
2          Pursuant to the terms of the Stipulation And [Proposed] Order Regarding the State's
3    Compliance at Phase 1 - IEP Implementation Data Collection, the Court finds that the State is in
4    compliance with its obligations under the federal Individuals with Disabilities Education Act and
5    the First Amended Consent Decree with respect to statewide data collection to help the State
6     identify school districts that are not implementing the services promised in individual education
7    programs (IEPs), and has adequately addressed the deficiencies identified in the August 17, 2018
 8    Order (0kt. 2428) with respect to the same, in light of: (1) the State's March 12, 2021 and April
 9   23, 2021 Submissions on IEP Implementation (Dkts. 2627 & 2632), and (2) the State's
10    policymakers' testimony at the June 2, 2021 hearing in which they represented that the State will
11    undertake the following actions to meet its obligations under federal law and the F ACD:
12          (A)    For purposes of determining the percentage rate the State will use to measure an
13    local education agency's (LEA's) implementation of IEP services as part of the State's annual
14    statewide data collection, as part of its proposed pilot collection (as set forth in Dkts. 2627 and
15    2632), the State will collect data from LEAs at the following percentage rate ranges: 100 to 95%
16    of IEP services implemented, 94.9 to 90% of IEP services implemented; and less than 90% of IEP
17    services implemented;
18          (B)   As part of its annual statewide data collection regarding an LEA's implementation of
19    IEP services, the State will require that each Superintendent of each LEA certify to the State that
20    the data submitted regarding an LEA's implementation of IEP services are accurate and that
21    school principals have certified to the LEA's Superintendent that such submitted data are
22    accurate; and
23          (C)   To further assess the validity and reliability of data submitted in response to the
24    State's annual statewide data collection regarding an LEA 's implementation of IEP services, for
25    those LEAs who submit such data, the State will randomly select I 0% of those LEAs and audit
26    the data submitted by those LEAs regarding the LEA' s implementation of IEP services.
27    IT IS SO ORDERED.
28
                                                        4
                                                      STIPULATION AND [PROPOSED] ORDER RE:
        STATE'S COMPLIANCE AT PHASE 1 - IEP IMPLEMENTATION DATA COLLECTION (3 :96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2644 Filed 06/18/21 Page 6 of 7




 1    Dated: June 18, 2021
                                            VINCE CHHABRJA
 2                                          UNITED STATES DISTRICT COURT JUDGE
 3
 4
 5
 6

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               5
                                                    STIPULATION AND [PROPOSED] ORDER RE:
       STATE'S COMPLIANCE AT PHASE 1- TEP IMPLEMENTATION DATA COLLECTION (3:96-cv-04179-VC)
        Case 3:96-cv-04179-VC Document 2644 Filed 06/18/21 Page 7 of 7




                              CERTIFICATE OF SERVICE
Case Name:      Emma C., et al. v. Thurmond,             No.      3:96-cv-04179-VC
                et al.

I hereby certify that on June 14, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
STIPULATION AND [PROPOSED] ORDER REGARDING STATE'S COMPLIANCE
AT PHASE 1-IEP IMPLEMENTATION DATA COLLECTION
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on June 14.
2021, at Sacramento, California.


            Natalie Y. Quinonez                                Isl Natalie Y. Quinonez
                 Declarant                                            Signature
SA2005104070
35195705.docx
